Exhibit 10.14

 

INDEMNIFICATION AGREEMENT

 

AGREEMENT, dated as of February 5, 2014, by and between CMG Holdings, Inc., a
Nevada corporation (the “Company”), and ______ (the “Indemnitee”).

 

WHEREAS, the Indemnitee was a director and/or officer of the Company;

 

WHEREAS, the Indemnitee served as a director and/or officer of the Company, in
part, in reliance on indemnity from the Company;

 

WHEREAS, it is the Company’s intention to provide Indemnitee with not less than
the maximum indemnity permissible under Nevada law;

 

WHEREAS, in consideration of the Indemnitee’s service to the Company, the
Company should assure Indemnitee that indemnification will be available in the
future; and

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, on its behalf or at its request, as
an officer, director, manager, member, partner, tax matters partner, fiduciary
or trustee of, or in any other capacity with, another Person (as defined below)
or any employee benefit plan, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement:

 

(a)Agreement: shall mean this Indemnification Agreement, as amended from time to
time hereafter.

 

(b)Board of Directors: shall mean the Board of Directors of the Company.

 

(c)Claim: means any threatened, asserted, pending or completed civil, criminal,
administrative, investigative or other action, suit or proceeding of any kind
whatsoever, including any arbitration or other alternative dispute resolution
mechanism, or any appeal of any kind thereof, or any inquiry or investigation,
whether instituted by the Company, any governmental agency or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action, suit or proceeding, whether civil, criminal, administrative,
investigative or other, including any arbitration or other alternative dispute
resolution mechanism.      (d)

Indemnifiable Expenses: means (i) all expenses and liabilities, including
judgments, fines, penalties, interest, amounts paid in settlement with the
approval of the Company, and counsel fees and disbursements (including, without
limitation, experts’ fees, court costs, retainers, transcript fees, duplicating,
printing and binding costs, as well as telecommunications, postage and courier
charges) paid or incurred in connection with investigating, defending, being a
witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in, any Claim by reason of
the fact that Indemnitee is or was or has agreed to serve as a director,
officer, employee or agent of the Company, or while serving as a director or
officer of the Company, is or was serving or has agreed to serve on behalf of or
at the request of the Company as a director, officer, employee or agent (which,
for purposes hereof, shall include a trustee, fiduciary, partner or manager or
similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise, or
by reason of any action alleged to have been taken or omitted in any such
capacity, whether occurring before, on or after the date of this Agreement (any
such event, an “Indemnifiable Event”), (ii) any liability pursuant to a loan
guaranty or otherwise, for any indebtedness of the Company or any subsidiary of
the Company, including, without limitation, any indebtedness which the Company
or any subsidiary of the Company has assumed or taken subject to, and (iii) any
liabilities which an Indemnitee incurs as a result of acting on behalf of the
Company (whether as a fiduciary or otherwise) in connection with the operation,
administration or maintenance of an employee benefit plan or any related trust
or funding mechanism (whether such liabilities are in the form of excise taxes
assessed by the United States Internal Revenue Service, penalties assessed by
the Department of Labor, restitutions to such a plan or trust or other funding
mechanism or to a participant or beneficiary of such plan, trust or other
funding mechanism, or otherwise).

 





 

  

(e)Indemnitee-Related Entities: means any corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise (other than the Company or any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise Indemnitee has agreed, on behalf of the Company or at the Company’s
request, to serve as a director, officer, employee or agent and which service is
covered by the indemnity described in this Agreement) from whom an Indemnitee
may be entitled to indemnification or advancement of expenses with respect to
which, in whole or in part, the Company may also have an indemnification or
advancement obligation (other than as a result of obligations under an insurance
policy).

 

(f)Jointly Indemnifiable Claim: means any Claim for which the Indemnitee shall
be entitled to indemnification from both an Indemnitee-Related Entity and the
Company pursuant to applicable law, any indemnification agreement or the
certificate of incorporation, by-laws, partnership agreement, operating
agreement, certificate of formation, certificate of limited partnership or
comparable organizational documents of the Company and an Indemnitee-Related
Entity.

 

(g)Person: means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

2. Basic Indemnification Arrangement; Advancement of Expenses.

 

  (a) In the event that the Indemnitee was, is or becomes subject to, a party to
or witness or other participant in, or is threatened to be made subject to, a
party to or witness or other participant in, a Claim by reason of (or arising in
part out of) an Indemnifiable Event, the Company shall indemnify the Indemnitee,
or cause such Indemnitee to be indemnified, to the fullest extent permitted by
Nevada law in effect on the date hereof and as amended from time to time;
provided, however, that no change in Nevada law shall have the effect of
reducing the benefits available to the Indemnitee.         (b) If so requested
by the Indemnitee, the Company shall advance, or cause to be advanced (within
ten business days of such request), any and all Indemnifiable Expenses incurred
by the Indemnitee (an “Expense Advance”). The Company shall, in accordance with
such request (but without duplication), either (i) pay, or cause to be paid,
such Indemnifiable Expenses on behalf of the Indemnitee, or (ii) reimburse, or
cause the reimbursement of, the Indemnitee for such Indemnifiable Expenses. The
Indemnitee’s right to an Expense Advance is absolute and shall not be subject to
any condition that the Board of Directors shall not have determined that the
Indemnitee is not entitled to be indemnified under applicable law. However, the
obligation of the Company to make an Expense Advance pursuant to this Section
2(b) shall be subject to the condition that, if, when and to the extent that a
final judicial determination is made (as to which all rights of appeal therefrom
have been exhausted or lapsed) that the Indemnitee is not entitled to be so
indemnified under applicable law, the Company shall be entitled to be reimbursed
by the Indemnitee (who hereby agrees to reimburse the Company) for all such
amounts theretofore paid (it being understood and agreed that the foregoing
agreement by the Indemnitee shall be deemed to satisfy any requirement that the
Indemnitee provide the Company with an undertaking to repay any Expense Advance
if it is ultimately determined that the Indemnitee is not entitled to
indemnification under applicable law). The Indemnitee’s undertaking to repay
such Expense Advances shall be unsecured and interest-free.         (c)
Notwithstanding anything in this Agreement to the contrary, the Indemnitee shall
not be entitled to indemnification or advancement of Indemnifiable Expenses
pursuant to this Agreement in connection with any Claim initiated by the
Indemnitee unless (i) the Company has joined in or the Board of Directors of the
Company has authorized or consented to the initiation of such Claim or (ii) the
Claim is one to enforce the Indemnitee’s rights under this Agreement (including
an action pursued by the Indemnitee to secure a determination that the
Indemnitee should be indemnified under applicable law).         (d) The
indemnification obligations of the Company under Section 2(a) shall be subject
to the condition that the Board of Directors shall not have determined (by
majority vote of directors who are not parties to the applicable Claim) that the
indemnification of the Indemnitee is not proper in the circumstances because the
Indemnitee is not entitled to be indemnified under applicable law. If the Board
of Directors determines that the Indemnitee is not entitled to be indemnified in
whole or in part under applicable law, the Indemnitee shall have the right to
commence litigation in any court in the States of New York or Nevada having
subject matter jurisdiction thereof and in which venue is proper, seeking an
initial determination by the court or challenging any such determination by the
Board of Directors or any aspect thereof, including the legal or factual bases
therefor, and the Company hereby consents to service of process and to appear in
any such proceeding. If the Indemnitee commences legal proceedings in a court of
competent jurisdiction to secure a determination that the Indemnitee should be
indemnified under applicable law, any determination made by the Board of
Directors that the Indemnitee is not entitled to be indemnified under applicable
law shall not be binding, the Indemnitee shall continue to be entitled to
receive Expense Advances, and the Indemnitee shall not be required to reimburse
the Company for any Expense Advance, until a final judicial determination is
made (as to which all rights of appeal therefrom have been exhausted or lapsed)
that the Indemnitee is not entitled to be so indemnified under applicable law.
Any determination by the Board of Directors otherwise shall be conclusive and
binding on the Company and the Indemnitee.

 



2

 

  

  (e) To the extent that the Indemnitee has been successful on the merits or
otherwise in defense of any or all Claims relating in whole or in part to an
Indemnifiable Event or in defense of any issue or matter therein, including
dismissal without prejudice, the Indemnitee shall be indemnified against all
Indemnifiable Expenses actually and reasonably incurred in connection therewith,
notwithstanding an earlier determination by the Board of Directors that the
Indemnitee is not entitled to indemnification under applicable law.

 

3. Indemnification for Additional Expenses. The Company shall indemnify, or
cause the indemnification of, the Indemnitee against any and all Indemnifiable
Expenses and, if requested by the Indemnitee, shall advance such Indemnifiable
Expenses to the Indemnitee subject to and in accordance with Section 2(b) and
(d), which are incurred by the Indemnitee in connection with any action brought
by the Indemnitee, the Company or any other Person with respect to the
Indemnitee’s right to: (i) indemnification or an Expense Advance by the Company
under this Agreement or any provision of the Company’s Certificate of
Incorporation and/or By-Laws and/or (ii) recovery under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether the Indemnitee ultimately is determined to be entitled to such
indemnification, Expense Advance or insurance recovery, as the case may be;
provided that the Indemnitee shall be required to reimburse such Indemnifiable
Expenses in the event that a final judicial determination is made (as to which
all rights of appeal therefrom have been exhausted or lapsed) that such action
brought by the Indemnitee, or the defense by the Indemnitee of an action brought
by the Company or any other Person, as applicable, was frivolous or in bad
faith.

 

4. Partial Indemnity, Etc. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Indemnifiable Expenses in respect of a Claim but not, however, for all of the
total amount thereof, the Company shall nevertheless indemnify the Indemnitee
for the portion thereof to which the Indemnitee is entitled.

 

5. Burden of Proof. In connection with any determination by the Board of
Directors, any court or otherwise as to whether the Indemnitee is entitled to be
indemnified hereunder, the Board of Directors or court shall presume that the
Indemnitee has satisfied the applicable standard of conduct and is entitled to
indemnification, and the burden of proof shall be on the Company or its
representative to establish, by clear and convincing evidence, that the
Indemnitee is not so entitled.

 

6. Reliance as Safe Harbor. The Indemnitee shall be entitled to indemnification
for any action or omission to act undertaken (a) in good faith reliance upon the
records of the Company, including its financial statements, or upon information,
opinions, reports or statements furnished to the Indemnitee by the officers or
employees of the Company or any of its subsidiaries in the course of their
duties, or by committees of the Board of Directors, or by any other Person as to
matters the Indemnitee reasonably believes are within such other Person’s
professional or expert competence, or (b) on behalf of the Company in
furtherance of the interests of the Company in good faith in reliance upon, and
in accordance with, the advice of legal counsel or accountants, provided such
legal counsel or accountants were selected with reasonable care by or on behalf
of the Company. In addition, the knowledge and/or actions, or failures to act,
of any director, officer, agent or employee of the Company shall not be imputed
to the Indemnitee for purposes of determining the right to indemnity hereunder.

 

7. No Other Presumptions. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law. In
addition, neither the failure of the Board of Directors to have made a
determination as to whether the Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Board
of Directors that the Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by the
Indemnitee to secure a judicial determination that the Indemnitee should be
indemnified under applicable law shall be a defense to the Indemnitee’s claim or
create a presumption that the Indemnitee has not met any particular standard of
conduct or did not have any particular belief.

 



3

 

 



8. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Certificate of Incorporation and By-Laws, the laws of the State of Nevada, or
otherwise. To the extent that a change in Nevada law or the interpretation
thereof (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and By-Laws, it is the intent of the
parties hereto that the Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that there is a conflict or
inconsistency between the terms of this Agreement and the Company’s Certificate
of Incorporation or By-Laws, it is the intent of the parties hereto that the
Indemnitee shall enjoy the greater benefits regardless of whether contained
herein, in the Company’s Certificate of Incorporation or By-Laws. No amendment
or alteration of the Company’s Certificate of Incorporation or By-Laws or any
other agreement shall adversely affect the rights provided to Indemnitee under
this Agreement.

 

9. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against the
Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

10. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver. In the event the Company or
any of its subsidiaries enters into an indemnification agreement with another
director, officer, agent, fiduciary or manager of the Company or any of its
subsidiaries containing a term or terms more favorable to the indemnitee than
the terms contained herein (as determined by the Indemnitee), the Indemnitee
shall be afforded the benefit of such more favorable term or terms and such more
favorable term or terms shall be deemed incorporated by reference herein as if
set forth in full herein. As promptly as practicable following the execution by
the Company or the relevant subsidiary of each indemnity agreement with any such
other director, officer or manager (i) the Company shall send a copy of the
indemnity agreement to the Indemnitee, and (ii) if requested by the Indemnitee,
the Company shall prepare, execute and deliver to the Indemnitee an amendment to
this Agreement containing such more favorable term or terms.

 

11. Subrogation. Subject to Section 12, in the event of payment by the Company
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the rights of recovery of the Indemnitee with respect to any
insurance policy. Indemnitee shall execute all papers reasonably required and
shall do everything that may be reasonably necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights. The Company shall pay or
reimburse all expenses actually and reasonably incurred by Indemnitee in
connection with such subrogation.

 

12. Jointly Indemnifiable Claims. Given that certain Jointly Indemnifiable
Claims may arise due to the relationship between the Indemnitee-Related Entities
and the Company and the service of the Indemnitee as a director and/or officer
of the Company at the request of the Indemnitee-Related Entities, the Company
acknowledges and agrees that the Company shall be fully and primarily
responsible for the payment to the Indemnitee in respect of indemnification and
advancement of expenses in connection with any such Jointly Indemnifiable Claim,
pursuant to and in accordance with the terms of this Agreement, irrespective of
any right of recovery the Indemnitee may have from the Indemnitee-Related
Entities. Under no circumstance shall the Company be entitled to any right of
subrogation or contribution by the Indemnitee-Related Entities and no right of
recovery the Indemnitee may have from the Indemnitee-Related Entities shall
reduce or otherwise alter the rights of the Indemnitee or the obligations of the
Company hereunder. In the event that any of the Indemnitee-Related Entities
shall make any payment to the Indemnitee in respect of indemnification or
advancement of expenses with respect to any Jointly Indemnifiable Claim, the
Indemnitee-Related Entity making such payment shall be subrogated to the extent
of such payment to all of the rights of recovery of the Indemnitee against the
Company, and the Indemnitee shall execute all papers reasonably required and
shall do all things that may be reasonably necessary to secure such rights,
including the execution of such documents as may be necessary to enable the
Indemnitee-Related Entities effectively to bring suit to enforce such rights.
Each of the Indemnitee-Related Entities shall be third-party beneficiaries with
respect to this Paragraph 13, entitled to enforce this Paragraph 13 against the
Company as though each such Indemnitee-Related Entity were a party to this
Agreement.

 



4

 

  

13. No Duplication of Payments. Subject to Paragraph 12 hereof, the Company
shall not be liable under this Agreement to make any payment in connection with
any Claim made against the Indemnitee to the extent the Indemnitee has otherwise
actually received payment (under any insurance policy, any provision of the
Company’s Certificate of Incorporation and By-Laws, or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

14. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to the Indemnitee; provided that
if the Indemnitee believes, after consultation with counsel selected by the
Indemnitee, that (i) the use of counsel chosen by the Company to represent the
Indemnitee would present such counsel with an actual or potential conflict of
interest, (ii) the named parties in any such Claim (including any impleaded
parties) include the Company or any subsidiary of the Company and the Indemnitee
and the Indemnitee concludes that there may be one or more legal defenses
available to him that are different from or in addition to those available to
the Company or any subsidiary of the Company or (iii) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then the Indemnitee shall be entitled to retain
separate counsel (but not more than one law firm plus, if applicable, local
counsel in respect of any particular Claim) at the Company’s expense. The
Company shall not be liable to the Indemnitee under this Agreement for any
amounts paid in settlement of any Claim relating to an Indemnifiable Event
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any Claim relating to an Indemnifiable Event which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on all claims that are the subject matter of such Claim. Neither the
Company nor the Indemnitee shall unreasonably withhold its or his consent to any
proposed settlement; provided that the Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of the
Indemnitee. To the fullest extent permitted by Nevada law, the Company’s
assumption of the defense of a Claim pursuant to this Section 15 will constitute
an irrevocable acknowledgement by the Company that any Indemnifiable Expenses
incurred by or for the account of Indemnitee incurred in connection therewith
are indemnifiable by the Company under Section 2 of this Agreement.

 

15. Binding Effect, Etc. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of the Company), assigns, spouses, heirs, executors and personal and
legal representatives. The Company shall require and cause any successor(s)
(whether directly or indirectly, whether in one or a series of transactions, and
whether by purchase, merger, consolidation, or otherwise) to all or a
significant portion of the business and/or assets of the Company and/or its
subsidiaries (on a consolidated basis), by written agreement in form and
substance satisfactory to the Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place; provided that no such assumption shall relieve the Company from its
obligations hereunder and any obligations shall thereafter be joint and several.
This Agreement shall continue in effect regardless of whether the Indemnitee
continues to serve as a director or officer of the Company and/or on behalf of
or at the request of the Company as a director, officer, employee or agent
(which, for purposes hereof, shall include a trustee, fiduciary, partner or
manager or similar capacity) of another corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other enterprise.
Neither this Agreement nor any duties or responsibilities pursuant hereto may be
assigned by the Company to any other person or entity without the prior written
consent of the Indemnitee.

 



5

 

 

16. Security. To the extent requested by the Indemnitee, the Company shall at
any time and from time to time provide security to the Indemnitee for the
obligations of the Company hereunder through an irrevocable bank line of credit,
funded trust or other collateral or by other means. Any such security, once
provided to the Indemnitee, may not be revoked or released without the prior
written consent of such Indemnitee.

 

17. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, all portions of any paragraph of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby and (b) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraph of this Agreement containing any such provision held
to be invalid, illegal or unenforceable) shall be construed so as to give effect
to the intent manifested by the provision held invalid, illegal or unenforceable
and to give effect to the terms of this Agreement.

 

18. Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the parties hereto, the Indemnitee may be without
an adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

19. Notices. All notices, requests, consents and other communications hereunder
to any party shall be deemed to be sufficient if contained in a written document
delivered in person or sent by telecopy, nationally recognized overnight courier
or personal delivery, addressed to such party at the address set forth below or
such other address as may hereafter be designated on the signature pages of this
Agreement or in writing by such party to the other parties:

 

  (a) If to the Company, to:         CMG Holdings, Inc.   333 Hudson Street,
Suite 303   New York, New York 10013         With a copy to (which shall not
constitute notice):
Ofsink, PLLC   900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren Ofsink
Facsimile: 646-224-9844

 

(b)If to the Indemnitee, to the address set forth on Annex A hereto.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by electronic transmission, with
confirmation received, to the telecopy numbers specified above (or at such other
address or telecopy number for a party as shall be specified by like notice).
Any notice delivered by any party hereto to any other party hereto shall also be
delivered to each other party hereto simultaneously with delivery to the first
party receiving such notice.

 

20. Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.

 

21. Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.

 

22. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 



6

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  CMG HOLDINGS, INC       By:     Name:     Title:               Name  

 



7

 

 

Annex A

 

Name and Business Address.

 



                                         

  

Attn:           Tel:           Fax:    



 

 

 

 8



 

 